16 Cal. Rptr. 3d 331 (2004)
94 P.3d 476
LYLE
v.
WARNER BROTHERS TELEVISION PRODUCTION et al.
No. S125171.
Supreme Court of California.
July 21, 2004.
Mark Weidmann, Attorney at Law, Los Angeles, CA, for plaintiff and appellant.
Adam Levin, Mitchell Silberberg et al., Los Angeles, CA, for defendant and respondent.
Petition for review granted; issues limited.
Respondents' petition for review GRANTED.
Appellant's petition for review denied.
The issues to be briefed and argued are limited to the following issues: (1) Can the use of sexually coarse and vulgar language in the workplace constitute harassment based on sex within the meaning of the Fair Employment & Housing Act (FEHA) (Gov.Code, § 12900 et seq.)? (2) Does the potential imposition of liability under FEHA for sexual harassment based on such speech infringe on defendants' rights of free speech under the First Amendment or the state Constitution?
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, BROWN, and MORENO, JJ., concur.